EXAMINER’S AMENDMENT / COMMENT
Response to Arguments
Applicants’ Arguments filed 11/19/2021 have been fully considered. Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. An updated search shows:
Coates et al. (US7266555B1) discloses in [Abstract] a virtual file system (“VFS”) to manage the files of the network storage system; [col 3 lines 13-16] shows the client computer issues local file system requests to conduct network storage system operations. In response, the storage port [converged controller] translates local file system requests to network storage system requests. Coates fails to teach all of the claimed limitations as in independent claims 28 and 30.
In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 28 and 30. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 28-30 are allowable, while claims 1-27 have been canceled.
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with Lester Wallace, Reg. No. 34748, on Dec 03, 2021. The following listing of claims replaces all prior versions and listings of claims in this application:

1-27. Canceled 

28.(previously presented)  A converged input/output controller for coupling to a host operating system executing on a host computer, the converged input/output controller comprising:
	a physical target storage media controller;
	a network port;

	a direct connection gateway circuit for communicating block-level storage traffic between the network switch of the physical network interface controller and the physical target storage media controller, wherein a block-level request for a block of data controlled by the physical target storage media controller is received by the physical target storage media controller from the host computer without passing through the direct connection gateway circuit and without passing through the physical network interface controller, wherein the block-level request is an NVMe command, and wherein the block-level request is fulfilled by communicating the block of data through the network switch and to the direct connection gateway circuit and terminating a TCP/IP connection on the direct connection gateway circuit and transferring of the block of data from the direct connection gateway circuit to the physical target storage media controller, wherein the transfer of the block of data is set up and fulfilled without intervention by the host operating system, and wherein the direct connection gateway circuit is not exposed as an input/output device to the host operating system; and
	a host computing system port over which the host computer exchanges storage traffic with the physical target storage media controller and also exchanges network traffic with the physical network interface controller, wherein the physical target storage media controller is exposed at the host computing system port to the host operating system, and wherein the physical network interface controller is exposed at the host computing system port to the host operating system.

29.(previously presented)  The converged input/output controller of claim 28, wherein the physical target storage media controller is exposed to the host operating system by virtue of being presented to the host operating system as one or more PCIe virtual functions (VFs), and wherein the physical network interface controller is exposed to the host operating system by virtue of being presented to the host operating system as one or more PCIe virtual functions (VFs), and wherein the host computing system port is a PCIe connector.

30.(currently amended)  A method comprising:
	(a) receiving a block-level request from a host computer across a PCIe bus and onto a physical target storage media controller of a converged input/output controller, wherein the block-level request is an NVMe command for a read transaction, wherein the converged input/output controller further comprises a direct connection gateway circuit and a physical network interface controller, wherein the physical network interface controller comprises a network switch, wherein the physical target storage media controller is exposed to the host computer at the PCIe bus, wherein the physical network interface controller is exposed to the host computer at the PCIe bus, wherein the direct connection gateway circuit is not exposed as an input/output device to the host computer, wherein the block-level request is a request for a block of data controlled by the physical target storage media controller;
	(b) sending [[a]] the block-level request from the physical target storage media controller to the direct connection gateway circuit;
	(c) without intervention of the host computer fulfilling the block-level request by setting up a transfer of the block of data from a remote device across a network and onto the converged input/output controller; 
	(d)  without intervention of the host computer transferring the block of data into the converged input/output controller, through the network switch, and to the direct connection gateway circuit; [[and]]
	(e) transferring of the block of data from the direct connection gateway circuit to the physical target storage media controller; and
	[[(e)]] (f) returning a NVMe transaction completion indication from the converged input/output controller to the host computer.

Allowable Subject Matter
Claims 28-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442